Case 2:18-cv-08994-JAK-JPR Document 90 Filed 09/09/20 Pagelof1 Page ID #:2490

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV18-08994 JAK (JPRx) Date September 9, 2020
Title The Travelers Indemnity Company of Connecticut, et al. v. Pulte Group, Inc., et al
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:

Not Present Not Present

Proceedings: (INCHAMBERS) ORDER SETTING ORDER TO SHOW CAUSE RE
DISMISSAL

Based on a review of the parties’ Joint Notice of Settlement (the “Notice” (Dkt. 89)), the September 14,
2020 Status Conference is taken off calendar and an Order to Show Cause re Dismissal is set for
November 16, 2020 at 11:30 a.m. Counsel may attend telephonically. To do so they shall contact the
Courtroom Deputy Clerk by November 12, 2020, to request the dial in information. If a dismissal is filed
by November 9, 2020, no appearances will be required at the November 16, 2020 hearing, and the
Order to Show Cause will be discharged. If a dismissal is not filed by November 9, 2020, an updated
joint report shall be filed by that date, stating when the parties expect to file the dismissal and the
reason for the delay. Upon a review of such an updated joint report, a determination will be made as to
whether to proceed with the November 16, 2020 hearing, continue it to a later date, or take other
actions.

IT 1S SO ORDERED.

 

Initials of Preparer SMO

 

Page 1 of 1
